Citation Nr: 0821684	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-38 579	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs Regional 
Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether a timely substantive appeal of the denial of 
entitlement to service connection for cancer of the maxilla 
was received.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to June 
1968, and from June 1969 to October 1975, with unverified 
service in the U.S. Army Reserves from October 1975 to June 
1988. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In addition to the issue listed on the first page above, the 
veteran has disagreed with RO determinations which denied 
entitlement to an effective date earlier than December 8, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD) and denied reopening of the claim of 
entitlement to service connection for cancer of the maxilla.  
A statement of the case was sent to the veteran in November 
2007 with instructions on perfecting the appeal.  The veteran 
did not return a VA Form 9 or equivalent document, and the 
period to perfect those appeals has since expired.  

The veteran has at times raised the issue of entitlement to a 
disability rating higher than 10 percent for tinnitus.  This 
claim has not been adjudicated and is referred to the RO for 
appropriate action.  

The veteran has also expressed dissatisfaction with the 
amount awarded in retroactive payments stemming from a grant 
of an earlier effective date for service connection for 
tinnitus.  However, it appears that the RO has resolved this 
issue in the veteran's favor.  If the veteran believes that 
there remains an issue with respect to the amount of his 
retroactive award, he should so inform the RO.  




FINDING OF FACT

The veteran did not file a substantive appeal within one year 
of the date of the letter notifying him of the May 2002 
rating decision which denied entitlement to service 
connection for cancer of the maxilla, or within sixty days of 
the March 2003 statement of the case; and he did not submit a 
request for extension of time for filing a substantive appeal 
prior to the expiration of the time limit for filing the 
appeal.

CONCLUSION OF LAW

A timely substantive appeal of the denial of entitlement to 
service connection for cancer of the maxilla was not 
received.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303, 20.304, 20.305, 20.306 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
the appellant must file a substantive appeal within 60 days 
from the date the statement of the case is mailed, or within 
the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); 
see Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (where a 
claimant did not perfect an appeal by timely filing a 
substantive appeal, the RO rating decision became final).  

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3).  A request for such an extension 
should be in writing and must be made prior to the expiration 
of the time limit for filing the substantive appeal.  38 
C.F.R. § 20.303.

Analysis

The record does not reflect that the veteran or his 
representative filed a substantive appeal with regard to the 
issue of entitlement to service connection for cancer of the 
maxilla within the required 60 days after the issuance of the 
March 2003 statement of the case (mailed on March 6, 2003, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed (May 13, 2002).  A 
VA Form 9 was received at the RO on May 21, 2003.  

VA regulations provide that in the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt of the document by the 
Department of Veterans Affairs.  In calculating this 5-day 
period, Saturdays, Sundays and legal holidays will be 
excluded.  38 C.F.R. § 20.305.  Here, the postmark is not of 
record.  However, 5 days prior to May 21, 2003 (excluding 
weekends) would be May 14, 2003.  That is still 69 days after 
the statement of the case was mailed, and a year and 1 day 
after notice of the rating decision was mailed.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554, 556 
(1993).  The formal appeal permits the appellant to consider 
the reasons for an adverse RO decision, as explained in the 
statement of the case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
See 38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.  
Because the veteran did not timely submit a substantive 
appeal, the Board finds it has no jurisdiction over the 
appeal.  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
U.S. Court of Appeals for Veterans Claims decided in Corry v. 
Derwinski, 3 Vet. App. 231 (1992), however, that there is no 
legal entitlement to an extension of time; rather, 38 C.F.R. 
§ 3.109(b) commits the decision to the sole discretion of the 
Secretary.  Specifically, 38 C.F.R. § 3.109(b) requires that 
where an extension is requested after expiration of a time 
limit, the required action must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  

In this case, the veteran submitted a letter dated April 3, 
2003, which requested additional time to prepare his appeal.  
However, that letter was not received at the RO until 
September 7, 2004, after the appeal period had expired.  The 
veteran has not demonstrated good cause for an untimely 
filing of a substantive appeal as to this issue.  Although 
the veteran alleges that the March 2003 statement of the case 
did not include a VA Form 9, the cover letter attached to the 
statement of the case says that a Form 9 is attached, and 
specifically informed the veteran of the necessity of 
submitting such a form, and the information that must be 
included.  

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
The veteran's allegation does not constitute clear evidence 
to the contrary.  It is therefore presumed that a VA Form 9 
was included with the statement of the case.  

Accordingly, the Board concludes that a timely substantive 
appeal was not filed.  Therefore, the Board does not have 
jurisdiction to decide the claim of entitlement to service 
connection for cancer of the maxilla.




ORDER

The appeal of the denial of entitlement to service connection 
for cancer of the maxilla is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


